Exhibit 10.1

Blackstone Holdings I L.P.

c/o The Blackstone Group L.P.

345 Park Avenue

New York, New York 10154

GSO Capital Partners LP

345 Park Avenue

New York, New York 10154

Attn: Individuals Listed on the Signature Page Hereto

Re: Performance Earn Out

Ladies and Gentlemen:

Reference is made to that certain Performance Earn Out Letter Agreement (the
“Letter Agreement”), dated as of December 30, 2011, between GSO Holdings I
L.L.C. (“Acquirer”) and each of the individuals listed on the signature page
thereto (each, a “Performance Earn Out Participant”). Pursuant that certain
Assignment and Assumption Agreement, dated as of March 29, 2013, between the
Acquirer and Blackstone Holdings I L.P. (“Holdings I”), Holdings I agreed to
assume the obligations of the Acquirer to each Performance Earn Out Participant
pursuant to Section 2.1 and Section 2.4 of the Letter Agreement. Holdings I and
each Performance Earn Out Participant have agreed to the amount of the
Performance Earn Out payment due to the Performance Earn Out Participants in
satisfaction of Section 2.1 of the Letter Agreement and the form of
consideration pursuant to Section 2.2 of the Letter Agreement. All other terms
of the Letter Agreement not modified herein shall continue in full force and
effect in accordance with the terms thereof.

SECTION 1. DEFINITIONS

1.1. Capitalized Terms. Capitalized terms used but not defined in this letter
agreement (this “Agreement”) shall have the meanings ascribed to such terms in
the Letter Agreement.

1.2. Definitions. The following terms when used in this Agreement shall have the
following meanings:

“2012 Agreement” means that certain Agreement, dated as of December 28, 2012
among GSO Holdings I L.L.C., Blackstone Holdings Finance Co. L.L.C., and the GSO
Equity Participants named therein.

“Administrator” has the meaning ascribed to such term in the Plan.

“Affiliate” has the meaning ascribed to such term in the Plan.

“Blackstone” means The Blackstone Group L.P.



--------------------------------------------------------------------------------

“Blackstone Holdings Partnerships” has the meaning ascribed to such term in the
Plan.

“BX Unit” means a common unit of Blackstone.

“Cause” means, with respect to any Performance Earn Out Participant (or, if a
Performance Earn Out Participant is a legal entity, the individual associated
with such entity that is Employed by Blackstone (it being understood that all
references in this Agreement to a Performance Earn Out Participant shall be
deemed to refer to such individual where appropriate), the occurrence or
existence of any of the following as determined fairly, reasonably, on an
informed basis and in good faith by the Administrator:

(i) (w) any breach by the Performance Earn Out Participant of any provision of
the Non-Competition, Non-Solicitation and Confidentiality Agreement to which the
Performance Earn Out Participant is a party, (x) any material breach of any
rules or regulations of Blackstone or its Affiliates applicable to the
Performance Earn Out Participant, (y) the Performance Earn Out Participant’s
deliberate failure to perform his or her duties to Blackstone or its Affiliates,
or (z) the Performance Earn Out Participant’s committing to, or engaging in any
conduct or behavior that is or may be harmful to Blackstone or its Affiliates in
a material way; provided, that, in the case of any of the foregoing clauses (w),
(x), (y) and (z), the Administrator has given the Performance Earn Out
Participant written notice (a “Notice of Breach”) within fifteen days after the
Administrator becomes aware of such action and the Performance Earn Out
Participant fails to cure such breach, failure to perform, conduct or behavior
within fifteen days after receipt by the Performance Earn Out Participant of
such Notice of Breach from the Administrator (or such longer period, not to
exceed an additional fifteen days, as shall be reasonably required for such
cure, provided, that the Performance Earn Out Participant is diligently pursuing
such cure);

(ii) any act of fraud, misappropriation, dishonesty, embezzlement or similar
conduct against Blackstone or its Affiliates; or

(iii) conviction (on the basis of a trial or by an accepted plea of guilty or
nolo contendere) of a felony or crime (including any misdemeanor charge
involving moral turpitude, false statements or misleading omissions, forgery,
wrongful taking, embezzlement, extortion or bribery), or a determination by a
court of competent jurisdiction, by a regulatory body or by a self-regulatory
body having authority with respect to applicable securities laws, rules or
regulations of the securities industry, that the Performance Earn Out
Participant individually has violated any applicable securities laws or any
rules or regulations thereunder, or any rules of any such self-regulatory body
(including, without limitation, any licensing requirement), if such conviction
or determination has a material adverse effect on (A) the Performance Earn Out
Participant’s ability to function in his or her position with Blackstone or its
Affiliates, taking into account the services required of such position and the
nature of Blackstone’s and its Affiliate’s business or (B) the business of
Blackstone or its Affiliates.

“Change of Control” has the meaning ascribed to such term in the Plan.



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended.

“Disability” has the meaning ascribed to such term in the Plan.

“Employment” whether or not capitalized has the meaning ascribed to such term in
the Plan.

“Founders” means, collectively, Mr. Bennett J. Goodman, Mr. Douglas I. Ostrover,
and Mr. J. Albert (Tripp) Smith III; provided, that references in this Agreement
to any agreement or consultation (or words of similar import) of or by the
Founders after the date of this Agreement shall be deemed to refer to Founders
then providing services to Blackstone and its Affiliates and shall deemed to be
on behalf of all Performance Earn Out Participants.

“Holdings Unit” means a Blackstone Holdings Partnership Unit as defined in the
Plan.

“Involuntary Termination” shall mean, with respect to any Performance Earn Out
Participant, Blackstone and its Affiliates have terminated the Employment of the
Performance Earn Out Participant without Cause (and in the absence of the
Performance Earn Out Participant’s Disability).

“Non-Competition, Non-Solicitation and Confidentiality Agreement” means, with
respect to any Performance Earn Out Participant, the Non-Competition,
Non-Solicitation and Confidentiality Agreement and any attachments and schedules
thereto entered into by the Performance Earn Out Participant and Blackstone or
its Affiliates, pursuant to which the Performance Earn Out Participant has
agreed, among other things, to certain restrictions relating to non-competition,
non-solicitation, and/or confidentiality, in order to protect the business of
Blackstone and its Affiliates.

“Plan” means The Blackstone Group L.P. 2007 Equity Incentive Plan.

“Qualifying Event” means, with respect to any Performance Earn Out Participant,
during the Performance Earn Out Participant’s Employment with Blackstone and its
Affiliates, the Performance Earn Out Participant’s death, Disability, or
Involuntary Termination.

SECTION 2. PERFORMANCE EARN OUT

2.1. Performance Earn Out. The aggregate Performance Earn Out payments pursuant
to Section 2.1 of the Letter Agreement will be equal to 4,788,992 Holdings
Units.

2.2. Form of Consideration. Notwithstanding Section 2.2 of the Letter Agreement,
the form of consideration for the Performance Earn Out payment shall be Holdings
Units, which shall be delivered to an account for the benefit of each
Performance Earn Out Participant no later than 30 days following the date of
this Agreement. Such Holdings Units shall be subject to the vesting and
forfeiture provisions set forth in this Agreement and any transfer restrictions
under applicable securities Laws, as well as to Blackstone policies, including
Section 8.03 of the Holdings Partnership Agreement, as in effect from time to
time, that are generally applicable to all SMDs, excluding the standard
Blackstone 25% holdback applicable to Holdings Units. The number of Holdings
Units to be provided to each Performance Earn Out Participant shall be as set
forth on Schedule I to this Agreement.



--------------------------------------------------------------------------------

2.3. Distributions on Holdings Units. Notwithstanding Section 2.5 of the Letter
Agreement, any outstanding Holdings Unit (whether or not vested) shall be
entitled to receive distributions declared on the Holdings Units, without any
holdback (including all distributions paid in 2015 prior to the date on which
Holdings Units are delivered).

2.4. Tax Treatment.

(a) Each Performance Earn Out Participant agrees to make an election pursuant to
Section 83(b) of the Code with respect to a number of Holdings Units received by
such Performance Earn Out Participant pursuant to Section 2.2 with a fair value
equal to the excess of $             (the “Earn Out Value”) over the fair value
of the Immediately Vested Holdings Units (with such elections made pro-rata by
relative value across Blackstone Holdings I L.P., Blackstone Holdings II L.P.,
Blackstone Holdings III L.P., and Blackstone Holdings IV L.P. Blackstone, the
Blackstone Holdings Partnerships and each Performance Earn Out Participant agree
(i) that the Earn Out Value reflects the aggregate value of the Performance Earn
Out Participants’ interests in Acquirer exchanged pursuant to this Agreement,
(ii) that Blackstone Holdings I L.P. represents     % of the aggregate value of
the Blackstone Holdings Partnerships, and (iii) not to file any tax return or
statement inconsistent with the foregoing.

(b) Blackstone, the Blackstone Holdings Partnerships and each Performance Earn
Out Participant agree to treat the receipt of Holdings Units as follows:

(i) With respect to the partnership units in Blackstone Holdings I L.P., as
having been received pursuant to a tax-free contribution to Blackstone Holdings
I L.P. pursuant to Section 721 of the Code, but only to the extent of the Earn
Out Value of such Performance Earn Out Participant’s interest in Acquirer
contributed therefor,

(ii) With respect to the partnership units in Blackstone Holdings II L.P.,
Blackstone Holdings III L.P., and Blackstone Holdings IV L.P., as having been
received in an exchange in which such Performance Earn Out Participant is
treated as having sold or exchanged such units (except to the extent of any
imputed interest), but only to the extent of the Earn Out Value of such
Performance Earn Out Participant’s interest in Acquirer exchanged therefor, and

(iii) With respect to any Holdings Units in excess of the Earn Out Value of such
Performance Earn Out Participant’s interests in Acquirer contributed and
exchanged, as having been received in a manner in which:

 

  (A) if a Performance Earn Out Participant makes elections pursuant to
Section 83(b) of the Code in respect of such Holdings Units, such Performance
Earn Out Participant recognizes compensation income equal to the value of such
Holdings Units as of the date hereof; and

 

  (B)

if a Performance Earn Out Participant does not make elections pursuant to
Section 83(b) of the Code in respect of such Holdings Units, as having received
substantially nonvested property within the meaning of Treasury



--------------------------------------------------------------------------------

  Regulations Section 1.83-3(b), with the result that no compensation income
shall be recognized at the time of receipt of the Holdings Units and instead
such Performance Earn Out Participant shall recognize compensation income equal
to excess (if any) of the value of such Holdings Units at such time as they
cease to be substantially nonvested over the value of the Performance Earn Out
Participant’s interest in Acquirer as of the date hereof.

2.5. Loans for Tax Amounts. Section 2.6 of the Letter Agreement shall be amended
to delete such section in its entirety.

SECTION 3. VESTING; FORFEITURE; EXCHANGE

3.1. Vesting of Performance Earn Out Payment — General. Subject to the
Performance Earn Out Participant’s continued Employment with Blackstone and its
Affiliates through the applicable vesting date,     % (or for
                    ,     %) of the Holdings Units delivered to such Performance
Earn Out Participant pursuant to Section 2 shall vest on December 31, 2016 and
    % (or for                     ,     %) of the Holdings Units delivered to
such Performance Earn Out Participant pursuant to Section 2 shall vest on
December 31, 2017; provided that (a) the number of Holdings Units listed as
“Number of Immediately Vested Holdings Units” for each Performance Earn Out
Participant on Schedule I shall be immediately vested and transferable (subject
to applicable securities laws) and shall reduce the number of Holdings Units
delivered to such Performance Earn Out Participant for purposes of the preceding
calculation (pro rata on each date) and (b) such immediately vested and
transferable Holding Units shall be subject to forfeiture (and, therefore,
promptly returned by such Performance Earn-Out Participant on an after-tax basis
after giving effect to any tax credits or deductions available as a result of
all such repayments and forfeitures) upon any breach by the Performance Earn Out
Participant of any provision of the Non-Competition, Non-Solicitation and
Confidentiality Agreement to which the Performance Earn Out Participant is a
party that occurs before December 31, 2015.

3.2. Vesting of Performance Earn Out Payment — Qualifying Event. Upon the
occurrence of a Qualifying Event on account of death or Disability with respect
to a Performance Earn Out Participant, 100% of the Holdings Units delivered to
such Performance Earn Out Participant pursuant to Section 2 shall vest (to the
extent not previously vested) upon the date of such event.

3.3. Vesting of Performance Earn Out Payment — Involuntary Termination. Upon the
occurrence of a Qualifying Event with respect to a Performance Earn Out
Participant on account of an Involuntary Termination of the Performance Earn Out
Participant, the unvested Holdings Units delivered to such Performance Earn Out
Participant pursuant to Section 2 shall continue to vest in accordance with the
vesting schedule described in Section 3.1 hereof as if the Performance Earn Out
Participant remained employed through the applicable vesting dates, subject to
the Performance Earn Out Participant’s compliance with the provisions of the
Non-Competition, Non-Solicitation and Confidentiality Agreement through the
applicable vesting date.



--------------------------------------------------------------------------------

3.4. Forfeiture of Performance Earn Out Payment — Terminations. Except as
otherwise set forth in Section 3.2 and 3.3 hereof, if a Performance Earn Out
Participant’s Employment with Blackstone and its Affiliates is terminated for
any reason, the portion of the Holdings Units which has not yet vested (or is
not eligible to become vested) pursuant to Section 3.1, 3.2, or 3.3 hereof (or
otherwise pursuant to the Plan) shall be cancelled immediately and the
Performance Earn Out Participant shall automatically forfeit all rights with
respect to such Holdings Units as of the date of such termination.

3.5. Change in Control. Notwithstanding anything to the contrary herein, in the
event of a Change in Control, 100% of the Holdings Units granted hereunder which
then remain outstanding shall vest (to the extent not previously vested) upon
the date of such Change in Control.

3.6. Exchange of Vested Holdings Units for BX Units. Upon the exchange of a
Performance Earn Out Participant’s vested Holdings Units for BX Units,
Blackstone (and/or one or more subsidiaries of Blackstone that is a corporate
taxpayer) and such Performance Earn Out Participant shall enter into the
standard form of Blackstone tax receivable agreement.

SECTION 4. PERFORMANCE EARN OUT PARTICIPANT REPRESENTATIVES

4.1. Performance Earn Out Participant Representatives

(a) Each Performance Earn Out Participant (other than the Founders) does hereby
irrevocably make, constitute and appoint each of the Founders (the “Performance
Earn Out Participant Representatives”) as his or her agent, to act in his or her
name, place and stead, as such Performance Earn Out Participant’s
attorney-in-fact, to (i) execute and deliver all documents necessary or
desirable to carry out the intent of this Agreement (including in the name of,
or on behalf of, such Performance Earn Out Participant), (ii) make all elections
or decisions entered into in connection with this Agreement, (iii) act on such
Performance Earn Out Participant’s behalf in connection with all obligations and
agreements of the Performance Earn Out Participants under this Agreement,
(iv) amend, waive or otherwise change the terms or conditions of this Agreement,
on behalf of such Performance Earn Out Participant, (v) review and accept all
calculations regarding any payments or other amounts due to the Performance Earn
Out Participants under this Agreement and negotiate any modifications thereto
(and such Performance Earn Out Participant recognizes and acknowledges, for the
benefit of Holdings I, that he or she shall have no independent right to pursue
any claim regarding such payments, calculations or modifications), (vi) give and
receive on behalf of the Performance Earn Out Participants any and all notices
from or to any such Performance Earn Out Participant under this Agreement, and
(vii) otherwise exercise all rights of such Performance Earn Out Participant and
otherwise act on behalf of such Performance Earn Out Participant under this
Agreement and in connection with any of the transactions contemplated hereby, in
each case as if such Performance Earn Out Participant had personally done such
act, and each of the Performance Earn Out Participant Representatives hereby
accepts such appointment. The death or incapacity of any Performance Earn Out
Participant shall not terminate such appointment or the authority and agency of
the Performance Earn Out Participant Representatives. The power-of-attorney
granted in this Section 4.1(a) is coupled with an interest and is irrevocable.
The Performance Earn Out Participant Representatives shall be permitted to act
through a designee, which shall initially be George Fan.



--------------------------------------------------------------------------------

(b) The Performance Earn Out Participant Representatives shall be entitled to
rely, and shall be fully protected in relying, upon any statements furnished to
it by any Performance Earn Out Participant, Holdings I, any third person or any
other evidence deemed by the Performance Earn Out Participant Representatives to
be reliable, and the Performance Earn Out Participant Representatives shall be
entitled to act on the advice of counsel selected by it.

(c) The Performance Earn Out Participant Representatives shall be entitled to
retain counsel acceptable to them and to incur such expenses as the Performance
Earn Out Participant Representatives deem to be necessary or appropriate in
connection with their performance of their obligations under this Agreement, and
all such fees and expenses (including reasonable attorneys’ fees and expenses)
incurred by the Performance Earn Out Participant Representatives shall be
jointly and severally borne by each Performance Earn Out Participant.

(d) The Performance Earn Out Participants (other than the Founders) hereby agree
to severally indemnify (on a pro-rata portion basis, including the obligation to
pay on a pro-rata portion basis any shortfall resulting from the inability of
the Performance Earn Out Participant Representatives to collect any amount due
to the Performance Earn Out Participant Representatives pursuant to this
paragraph after the Performance Earn Out Participant Representatives have
expended commercially reasonable efforts to collect amounts due under this
paragraph from all of the Performance Earn Out Participants) the Performance
Earn Out Participant Representatives (in their capacity as such) against, and to
hold the Performance Earn Out Participant Representatives (in their capacity as
such) harmless from, any and all losses and other liabilities and expenses of
whatever kind which may at any time be imposed upon, incurred by or asserted
against the Performance Earn Out Participant Representatives in such capacity in
any way relating to or arising out of its action or failures to take action
pursuant to this Agreement; provided, that the provisions of this Section 4.1(d)
shall not apply with respect to any act or omission by a Performance Earn Out
Participant Representative to the extent such act or omission constitutes fraud
or willful misconduct of such Performance Earn Out Participant Representative.

(e) Upon the death or disability of all of the Founders, the Performance Earn
Out Participants (other than the Founders) holding, as of the date hereof, a
majority of the Performance Earn-Out Percentages shall select a new Performance
Earn Out Participant Representative. Any Founder may resign as a Performance
Earn Out Participant Representative by providing notice to the Performance Earn
Out Participants; provided, that, if following such resignation there shall
cease to be any Performance Earn Out Participant Representatives, no such
resignation shall be effective until a new Performance Earn Out Participant
Representative shall be appointed and have confirmed his acceptance of such
appointment. Each time a new Performance Earn Out Participant Representative is
appointed pursuant to this Agreement, such person, as a condition precedent to
the effectiveness of such appointment, shall accept such position in writing.

(f) The provisions of this Section 4 shall in no way impose any obligations on
Holdings I or any of its Affiliates. In particular, notwithstanding any notice
received by Holdings I to the contrary, and absent bad faith or willful
misconduct, Holdings I (i) shall be fully protected in relying upon and shall be
entitled to rely upon, and shall have no liability to the Performance Earn Out
Participants with respect to, actions, decisions and determinations of the
Performance Earn Out Participant Representatives or their designee and
(ii) shall be entitled to



--------------------------------------------------------------------------------

assume that all actions, decisions and determinations of the Performance Earn
Out Participant Representatives or their designee are fully authorized by all of
the Performance Earn Out Participants.

SECTION 5. GENERAL PROVISIONS

5.1. Relationship to the Letter Agreement. This Agreement is intended to
evidence the satisfaction of the Holdings I’s obligations to each of the
Performance Earn Out Participants under the Letter Agreement. Except as
expressly provided herein, nothing contained in this Agreement shall be deemed
to supersede, enlarge, limit or otherwise modify any of the obligations,
agreements, covenants, representations or warranties of the parties to the
Redemption Agreement, the Letter Agreement, or the 2012 Agreement, each as
amended.

5.2. Uncertificated Holdings Units. Holdings Units delivered pursuant to this
Letter Agreement are not certificated. A notation shall be made in the
appropriate records of each Blackstone Holdings Partnership (and/or its transfer
agent) indicating that such Holdings Units are subject to restrictions on
transfer referenced in Section 2.2 hereof.

5.3. Notices. All notices and communications required or permitted to be given
hereunder shall be in writing and shall be deemed given if delivered personally,
sent by electronic mail (receipt confirmed), transmitted by facsimile (and
telephonically confirmed), mailed by registered or certified mail with postage
prepaid and return receipt requested, or sent by commercial overnight courier,
courier fees prepaid (if available; otherwise, by the next best class of service
available), to the parties at the following addresses:

If to Holdings I:

c/o The Blackstone Group L.P.

345 Park Avenue

New York, New York 10154

Attn: John Finley

Telecopy: (212) 583-5749

E-mail: john.finley@blackstone.com

With a copy to:

c/o The Blackstone Group L.P.

345 Park Avenue

New York, New York 10154

Attn: Todd Myers

Telecopy: (212) 583-5749

E-mail: todd.myers@blackstone.com

If to the Performance Earn Out Participants:

c/o GSO Capital Partners, L.P.

345 Park Avenue

New York, New York 10154



--------------------------------------------------------------------------------

Attn: Bennett Goodman

          Tripp Smith

          Doug Ostrover

Email: bennett.goodman@gsocap.com

Email: tripp.smith@gsocap.com

Email: doug.ostrover@gsocap.com

With a copy to:

GSO Capital Partners, L.P.

345 Park Avenue

New York, New York 10154

Attn: Marisa Beeney

E-mail: marisa.beeney@gsocap.com

or to such other person or address as any party shall specify by notice in
writing to the other parties in accordance with this Section 5.3. All such
notices or other communications shall be deemed to have been received on the
date of the personal delivery on the third business day after the mailing or
dispatch thereof; provided, that notice of change of address shall be effective
only upon receipt.

5.4. Fees and Expenses. All fees, legal or otherwise, and out of pocket expenses
incurred in connection with this Agreement, and the transactions contemplated
hereby, shall be paid by the party incurring such expenses, except that
Blackstone will pay reasonable attorney’s fees incurred by the Founders in
negotiating this Agreement and the transactions contemplated hereby up to a
maximum of $            .

5.5. Amendment and Modification. This Agreement may not be amended except by an
instrument or instruments in writing signed and delivered on behalf of Holdings
I and each of the Founders; provided, that any amendment that decreases the
consideration to be paid to any Performance Earn Out Participant in a manner
disproportionate to any other Performance Earn Out Participant (other than based
on their percentage interest in the Performance Earn Out Payment as set forth on
Schedule I) shall require the consent of such Performance Earn Out Participant.

5.6. Third Party Beneficiaries. Nothing in this Agreement, express or implied,
is intended to confer upon any person other than the parties hereto or their
respective successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

5.7. Assignment; Binding Effect. This Agreement shall not be assigned by any
party hereto without the prior written consent of the other parties; provided,
that no consent shall be required for Holdings I to assign any or all of its
respective rights and obligations hereunder to a person controlled by
Blackstone; provided, further, however, that no such assignment shall relieve
Holdings I of its obligation to deliver, or cause to be delivered, any amounts
payable to the Performance Earn Out Participants hereunder. This Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective successors and assigns.



--------------------------------------------------------------------------------

5.8. Governing Law. THIS AGREEMENT AND THE RIGHTS AND DUTIES OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

5.9. Jurisdiction; Arbitration.

(a) Any and all disputes (including any ancillary claims) arising out of,
relating to or connecting with this Agreement, including the breach, termination
or validity thereof (including the validity, scope and enforceability of this
arbitration), shall be finally settled by an arbitration conducted by a single
arbitrator, who shall be a lawyer, in New York in accordance with the
then-existing Rules of Arbitration of the International Chamber of Commerce
(“ICC Rules”).

(b) Performance under this Agreement shall continue if reasonably possible
during any arbitration proceedings. The place of arbitration shall be in New
York City, New York. The language of the arbitration shall be in English.

(c) The procedures specified in this section shall be the sole and exclusive
procedures for the resolution of disputes of the nature described in
Section 5.9(a) above; provided, however, that a party may file a complaint to
seek a preliminary injunction or other provisional judicial relief, including
for the purpose of compelling a party to arbitrate, or enforcing an arbitration
award hereunder, if in its sole judgment such action is necessary. Despite such
action, the parties will continue to participate in good faith pursuant to the
procedures set forth in this Section 5.9.

(d) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF
COURTS LOCATED IN NEW YORK, NEW YORK FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING
BROUGHT IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION, OR ANY JUDICIAL
PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED ARBITRATION DESCRIBED IN
CLAUSE (a) OR ANY JUDICIAL PROCEEDING ANCILLARY TO AN ARBITRATION OR
CONTEMPLATED ARBITRATION ARISING OUT OF OR RELATING TO OR CONCERNING THIS
AGREEMENT. Such ancillary judicial proceedings include any suit, action or
proceeding to compel arbitration, to obtain temporary or preliminary judicial
relief in aid of arbitration or to confirm an arbitration award. The parties
acknowledge that the forum designated by this Section 5.9 has, and will have, a
reasonable relation to this Agreement, and to the parties’ relationship with one
another.

(e) Each of the parties hereto waive, to the fullest extent permitted by
applicable Law, any objection which party now or hereafter may have to personal
jurisdiction or to the laying of venue of any such ancillary suit, action or
proceeding brought in any court referred to in this section and agrees not to
plead or claim the same.

(f) EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH
PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUCH ANCILLARY SUIT, ACTION
OR PROCEEDING BROUGHT IN ANY COURT REFERRED TO IN THIS SECTION.



--------------------------------------------------------------------------------

5.10. Performance Earn Out Participant Groups. (a) Any covenant or agreement
made by Bennett J. Goodman or BJG Family LLC in this Agreement shall be deemed
to be joint and several covenants and agreements of Bennett J. Goodman and BJG
Family LLC. If and to the extent Bennett J. Goodman forfeits any right to
receive a payment under this Agreement, BJG Family LLC shall automatically
forfeit its right to receive the corresponding payment to be made to it.

(b) Any covenant or agreement made by J. Albert (Tripp) Smith III or JAS Family
LLC in this Agreement shall be deemed to be joint and several covenants and
agreements of J. Albert (Tripp) Smith III and JAS Family LLC. If and to the
extent J. Albert (Tripp) Smith III forfeits any right to receive a payment under
this Agreement, JAS Family LLC shall automatically forfeit its right to receive
the corresponding payment to be made to it.

(c) Any covenant or agreement made by Douglas Ostrover or DIO Family LLC in this
Agreement shall be deemed to be joint and several covenants and agreements of
Douglas Ostrover and DIO Family LLC. If and to the extent Douglas Ostrover
forfeits any right to receive a payment under this Agreement, DIO Family LLC
shall automatically forfeit its right to receive the corresponding payment to be
made to it.

5.11. Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

5.12. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

Please acknowledge your agreement with the foregoing by signing a copy of this
Agreement and returning it to us.

 

Sincerely, BLACKSTONE HOLDINGS I L.P. By:

 

Name: Title:



--------------------------------------------------------------------------------

Acknowledged and Agreed:

 



--------------------------------------------------------------------------------

Acknowledged and Agreed:

GSO HOLDINGS I L.L.C.

By: Blackstone Holdings I L.P., its Managing Member

By: Blackstone Holdings I/II GP Inc., its General Partner

 

By:

 

Name: Title:



--------------------------------------------------------------------------------

Schedule I

Allocation of Holdings Units

 

Performance Earn Out Participant

   Number of Holdings
Units    Number of
Immediately Vested
Holdings Units                                                                  
     

Total:

     